

113 SRES 287 ATS: Congratulating the Boston Red Sox on winning the 2013 World Series.
U.S. Senate
2013-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 287IN THE SENATE OF THE UNITED STATESNovember 5, 2013Ms. Warren (for herself, Mr. Markey, Mr. Reed, Mr. Whitehouse, Mr. Murphy, Mr. Leahy, Ms. Ayotte, Mr. Sanders, Mrs. Shaheen, Mr. King, and Mr. Blumenthal) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the Boston Red Sox on winning the 2013 World Series.Whereas, on October 30, 2013, the Boston Red Sox won the 2013 World Series by defeating the St. Louis Cardinals;Whereas the Boston Red Sox won the World Series before the Fenway Faithful for the first time since 1918, igniting the city with pride;Whereas the St. Louis Cardinals demonstrated sportsmanship, skill, and perseverance;Whereas the St. Louis Cardinals are recognized for their phenomenal effort and success throughout the 2013 baseball season, posting a record of 97–65 and winning their fourth National League pennant in 10 years;Whereas Boston's victory marks their third world title in 10 years and their 8th world title in the treasured and beloved Red Sox team's 113-year history;Whereas the Red Sox players and staff showed the most advanced skill, heart, and grit through the entire regular season and postseason, winning the American League Division Series, the American League Championship Series, and the World Series;Whereas the Red Sox made history and showed tremendous resilience in becoming the first team to win the World Series after losing at least 93 games the previous year;Whereas the 2013 team will be remembered for the inspiration they drew from the city of Boston, the joy they brought to the city and the region, and their embodiment of Boston Strong;Whereas the Red Sox players' beards will be remembered as a symbol of the 2013 Boston Red Sox’s spirit and unity;Whereas the Red Sox World Series victory paid tribute to former Red Sox legends, including Bobby Doerr, Joe Cronin, Johnny Pesky, Carl Yastrzemski, Ted Williams, Carlton Fisk, and Jim Rice;Whereas Red Sox manager John Farrell has won his first World Series title at the helm of the Red Sox and assembled one of the greatest Red Sox teams of all time;Whereas David Ortiz, a vital Red Sox and member of the 2004 and 2007 World Series championship teams and with 103 runs-batted-in (RBIs) during the season, was recognized as the Most Valuable Player in the 2013 World Series, batting   .688, hitting two critical home runs, and cementing his reputation as one of the greatest postseason performers in baseball history;Whereas John Lackey and Clay Buchholz dominated opposing batters throughout the American League Championship, and Jon Lester had an overpowering performance in Game 5 of the World Series, tying the Red Sox post-season record for wins with six;Whereas Koji Uehara delivered unmatched relief pitching performances throughout the regular season, earning 21 saves with just a 1.09 earned run average and silenced opposing hitters during the playoffs;Whereas Mike Napoli blasted a game-deciding home run in game 3 of the American League Championship Series and produced key hits and leadership for the Red Sox throughout the World Series;Whereas Shane Victorino solidified his legend in postseason baseball lore by blasting a grand slam that drove the Red Sox past the Detroit Tigers in game 6 of the American League Championship Series, hitting a three run double in the World Series-clinching win at Fenway Park, and earning a Gold Glove award for his stellar performance in right field;Whereas Dustin Pedroia, a sure-handed fielder, was awarded the Gold Glove for his unshakeable defensive play at second base during the 2013 regular season, provided relentless leadership in the Red Sox clubhouse, and set an example for countless young baseball fans across our country;Whereas the Boston Red Sox were led to the World Series by the determination of  every Red Sox player this season, including Alfredo Aceves, Quintin Berry, Xander Bogaerts, Craig Breslow, Clay Buchholz, Mike Carp, Ryan Dempster, Jonathan Diaz, Felix Doubront, Stephen Drew, Jacoby Ellsbury, Jonny Gomes, Brock Holt, John Lackey, Ryan Lavarnway, Jon Lester, Will Middlebrooks, Franklin Morales, Mike Napoli, Daniel Nava, Jake Peavy, Dustin Pedroia, David Ortiz, David Ross, Jarrod Saltalamacchia, Junichi Tazawa, Koji Uehara, Shane Victorino, and Brandon Workman;Whereas Red Sox owners John Henry and Tom Werner and Red Sox president and chief executive officer Larry Lucchino and general manager Ben Cherington deserve credit for building on the success of the 2004 and 2007 World Championship teams;Whereas Bill James, the father of modern statistical analysis of baseball and a pioneer in the sabermetric movement, won his third World Series as a member of the Red Sox staff;Whereas the Boston Red Sox have been serving charities throughout New England, including the “Jimmy Fund” of the Dana-Farber Cancer Institute for 60 years  and joining the fight against cancer; andWhereas fans of the Red Sox, not only in Boston or New England but across the world, join together to triumphantly celebrate the win after mourning the tragic events of the 2013 Boston Marathon earlier this year; andWhereas the Fenway Faithful and Red Sox Nation thank the Red Sox organization for their loyalty to the city and delivery of the 2013 World Series title:  
    Now, therefore, be itThat the Senate—(1)congratulates—(A)the Boston Red Sox for bringing the World Series title back to Boston, and the players, manager, coaches, support staff, and owners whose dedication, commitment, and spirit made this season a historic success; and(B)the St. Louis Cardinals for their accomplishments and dedication during the 2013 season and in winning the National League Championship; and(2)directs the Secretary of the Senate to transmit an enrolled copy of this resolution to—(A)Red Sox manager John Farrell;(B)Red Sox general manager Ben Cherington;(C)Red Sox president and chief executive officer Larry Lucchino;(D)Red Sox principal owner John Henry; and(E)Red Sox chairman Tom Werner.